Opinion of the Court by
Judge Hardin:
As the defendant, P. B. Thompson, offered to confess judgment, it seems to us the court properly required the plaintiff to elect to allow him to do so, or have the action dismissed as to him. And on the refusal of the plaintiff to elect or to accept of a judgment against Thompson, the action as to him was properly dismissed. Thompson’s testimony, which we regard as competent, clearly establishes such a mountain of debt as to release the appellees who did not assent to it, according to principles repeatedly recognized by this court.

Hardin, for appellant.

J. B. & P. B. Thompson, for appellees.
Wherefore the judgment is affirmed.